IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NORMAN E. GREGORY,                         : No. 24 WM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MICHAEL MCGEEVER, INTERIM                  :
DIRECTOR OF DEPARTMENT OF                  :
COURT RECORDS,                             :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Application for Leave to File Original

Process is GRANTED and the Petition for Writ of Mandamus is DENIED.